Citation Nr: 0322243	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for status post 
cerebrovascular accident with minimal right sided 
hemiparesis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active service from September 1978 to July 
1982 and from November 1990 to August 1992.  This matter 
comes before the Board of Veterans' Appeals on appeal from a 
September 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Nashville, Tennessee.  Since 
that time the veteran has moved to Michigan and his claim is 
now under the jurisdiction of the Detroit, Michigan Regional 
Office (RO).

In June 2001, the Board issued a decision denying the 
veteran's claim for an increased rating for status post 
cerebrovascular accident with minimal right sided 
hemiparesis.  The veteran appealed the June 2001 decision.  
In June 2002, the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion for remand and to 
suspend further proceedings, vacated the June 2001 Board 
decision, and remanded the veteran's claim to the Board for 
readjudication.


REMAND


The June 2002 joint motion states that the Board erred in 
denying the veteran an increased rating for residuals of a 
cerebrovascular accident without considering whether the 
veteran was entitled to separate compensable ratings for 
right-sided facial paralysis, for right upper extremity 
weakness, and for right lower extremity weakness.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in January 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (2002) finding that such 
implementing regulation was inconsistent with the provisions 
of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it afforded 
less than one year for receipt of additional evidence.  As 
such, a remand of the veteran's claim is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

A June 2003 VA examination report, has been received and 
added to the record since certification of the appeal to the 
Board.  The RO has not had the opportunity to readjudicate 
the issue on appeal with consideration of this additional 
evidence.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Further, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) and noted that 38 C.F.R. § 19.9(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies an appellant a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  

In a May 2003 letter the veteran reported medical treatment 
at three VA medical centers since January 2000.  It does not 
appear that attempts have been made to obtain copies of these 
records.

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should contact the Detroit, 
Michigan, the Battle Creek, Michigan, and 
the Indianapolis, Indiana VA Medical 
Centers and request copies of all of the 
veteran's treatment records, both 
inpatient and outpatient, dated from 
January 2000.

3.  When the above actions have been 
accomplished, the RO should readjudicate 
the veteran's claim for an increased 
rating for status post cerebrovascular 
accident with minimal right sided 
hemiparesis.  The RO must consider 
whether the veteran is entitled to 
separate compensable ratings for right-
sided facial paralysis, for right upper 
extremity weakness, and for right lower 
extremity weakness.  See Esteban, supra.

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The supplemental 
statement of the case must consider all 
the evidence received since the September 
2000 supplemental statement of the case. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


